Appellate Case: 22-3002     Document: 010110748464       Date Filed: 10/04/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          October 4, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  ERIC D. SIMS,

        Plaintiff - Appellant,

  v.                                                          No. 22-3002
                                                     (D.C. No. 5:20-CV-03146-SAC)
  JEFF ZMUDA; DOUGLAS BURRIS;                                   (D. Kan.)
  JOHNNIE GODDARD; ELIZABETH
  RICE,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, Chief Judge, KELLY, and HARTZ, Circuit Judges.
                    _________________________________

       Eric D. Sims, proceeding pro se,1 appeals the district court’s dismissal of his

 42 U.S.C. § 1983 action alleging prison officials transferred him to a different facility



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
        Because Mr. Sims proceeds pro se, we construe his arguments liberally, but
 we “cannot take on the responsibility of serving as [his] attorney in constructing
 arguments and searching the record.” Garrett v. Selby Connor Maddux & Janer,
 425 F.3d 836, 840 (10th Cir. 2005).
Appellate Case: 22-3002     Document: 010110748464        Date Filed: 10/04/2022    Page: 2



 in retaliation for protected expression under the First Amendment. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm.

                                     BACKGROUND

        Mr. Sims is a Kansas state prisoner. In 2018, Kansas prison officials

 transferred him to a correctional facility in Florida pursuant to the Interstate

 Compact for Adult Offender Supervision. See Kan. Stat. Ann. § 22-4110;

 Fla. Stat. Ann. § 949.07. Mr. Sims sued in 2020. He alleged the motivation for the

 transfer was retaliation for a prior complaint he made to the Kansas Board of Healing

 Arts against a doctor who treated him in prison. Mr. Sims attached to his verified

 amended complaint a copy of an April 2018 letter from a Kansas prison official to a

 Florida prison official. The letter stated, in part:

                      We are seeking to compact this inmate out of state[.]
               [H]e has compromised staff and volunteers, he has filed
               complaints with the medical board against contracted
               doctors who now won’t treat him, he has misled legislators
               and threatened private industry owners.

                     We hope that a new start in a new environment will
               improve his behavior.

 R. at 30. In his amended complaint, Mr. Sims alleged the transfer violated the First

 Amendment. He also alleged the transfer violated the Fourteenth Amendment

 because it forced him to authorize the destruction of some of his personal property.

        The district court screened the complaint and issued an order to show cause

 why it should not dismiss the complaint under 28 U.S.C. §§ 1915A(b) and

 1915(e)(2)(B) for three reasons: (1) expiration of the statute of limitations because


                                              2
Appellate Case: 22-3002      Document: 010110748464          Date Filed: 10/04/2022      Page: 3



 Mr. Sims filed the complaint more than two years after the transfer; (2) failure to

 state a First Amendment retaliation claim because the allegations did not show

 protected conduct substantially motivated the transfer; and (3) failure to state a

 Fourteenth Amendment claim for unconstitutional deprivation of property because

 there existed an adequate post-deprivation remedy at law. After receiving Mr. Sims’s

 response, the court concluded that the action was not time-barred but Mr. Sims failed

 to state a First or Fourteenth Amendment claim. It therefore dismissed the

 complaint. This appeal followed.

                                        DISCUSSION

        “We review de novo the district court’s decision to dismiss an IFP complaint

 under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.” Kay v. Bemis,

 500 F.3d 1214, 1217 (10th Cir. 2007). In so doing, “[w]e apply the same standard of

 review . . . that we employ for Federal Rule of Civil Procedure 12(b)(6) motions to

 dismiss.” Id. “Under this standard, we must accept all the well-pleaded allegations

 of the complaint as true and must construe them in the light most favorable to the

 plaintiff.” Waller v. City & Cnty. of Denver, 932 F.3d 1277, 1282 (10th Cir. 2019)

 (internal quotation marks omitted). “Conclusory allegations are not entitled to the

 assumption of truth. In fact, we disregard conclusory statements and look to the

 remaining factual allegations to see whether Plaintiff[] ha[s] stated a plausible

 claim.” Brooks v. Mentor Worldwide LLC, 985 F.3d 1272, 1281 (10th Cir. 2021)

 (citation and internal quotation marks omitted). “[A] complaint must contain

 sufficient factual matter . . . to state a claim to relief that is plausible on its face.”

                                               3
Appellate Case: 22-3002     Document: 010110748464          Date Filed: 10/04/2022     Page: 4



 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted). To

 meet this standard, the plaintiff must “plead[] factual content that allows the court to

 draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Id.

        Mr. Sims raises two arguments on appeal. First, he asserts the district court

 “exceeded the statutory limits of [§ 1915A]” when it screened his complaint. Aplt.

 Opening Br. at 7 (boldface and capitalization omitted). Second, he asserts the court

 erred in concluding his amended complaint failed to state a claim for retaliatory

 transfer in violation of the First Amendment.2 We reject each argument.

        Regarding the first argument, § 1915A required the district court to review a

 prisoner complaint and “dismiss the complaint, or any portion of the complaint” that

 “fails to state a claim upon which relief may be granted.” 28 U.S.C. § 1915A(b)(1);

 see also § 1915(e)(2)(B)(ii) (“[T]he court shall dismiss the case at any time if the

 court determines that . . . the action or appeal . . . fails to state a claim on which relief

 may be granted.” (emphasis added)). The court did not exceed the scope of its

 mandate here. It reviewed the amended complaint and did not dismiss the action

 until it had afforded Mr. Sims an opportunity to respond to its concerns.

        Regarding the second argument, reviewing the dismissal de novo, we conclude

 the court correctly dismissed Mr. Sims’s First Amendment retaliation claim.


        2
          Mr. Sims does not challenge the dismissal of his Fourteenth Amendment
 deprivation-of-property claim, so we affirm that portion of the district court’s
 judgment. See Phillips v. Calhoun, 956 F.2d 949, 954 (10th Cir. 1992) (“[I]ssues . . .
 are lost if they are not actually argued in the party’s brief.”).
                                               4
Appellate Case: 22-3002    Document: 010110748464        Date Filed: 10/04/2022      Page: 5



 “[A] prisoner enjoys no constitutional right to remain in a particular institution and

 generally is not entitled to due process protections prior to such a transfer.” Frazier

 v. Dubois, 922 F.2d 560, 561–62 (10th Cir. 1990) (internal quotation marks omitted).

 Nonetheless, “prison officials do not have the discretion to punish an inmate for

 exercising his [F]irst [A]mendment rights by transferring him to a different

 institution.” Id. at 562 (internal quotation marks omitted). To plead a First

 Amendment retaliation claim, a plaintiff must show, inter alia, that “the

 government’s actions were substantially motivated as a response to his

 constitutionally protected conduct.” Nielander v. Bd. of Cnty. Comm’rs, 582 F.3d

 1155, 1165 (10th Cir. 2009).

       Mr. Sims has not done so. The amended complaint incorporates by reference

 the April 2018 letter outlining reasons for the transfer, see R. at 338 (amended

 complaint), 384 (amended complaint exhibit index), 30 (amended complaint exhibit),

 so the court could consider it when evaluating whether the amended complaint stated

 a claim, see Berneike v. CitiMortgage, Inc., 708 F.3d 1141, 1146 (10th Cir. 2013)

 (“Generally, a court considers only the contents of the complaint when ruling on a

 12(b)(6) motion. Exceptions to this general rule include . . . documents incorporated

 by reference in the complaint.” (internal citation omitted)). And the four reasons the

 letter outlines for the transfer—Mr. Sims’s “compromis[ing] staff and volunteers” his

 “fil[ing] complaints with the medical board against contracted doctors who now

 won’t treat him,” his “mis[leading] legislators” and his “threaten[ing] private

 industry owners,” see R. at 30 (emphasis added)—are constitutionally permissible.

                                            5
Appellate Case: 22-3002     Document: 010110748464        Date Filed: 10/04/2022     Page: 6



       Mr. Sims focuses heavily on the second of these stated reasons and argues it

 was error for the district court to give equal weight to the other three. But he

 provides no basis for the court to discount them beyond wholly conclusory

 allegations of conspiracy. The court properly disregards such allegations when

 determining whether the complaint states a plausible claim. See Brooks, 985 F.3d

 at 1281.

       Even discounting the other three valid reasons for the transfer, Mr. Sims’s

 argument would still fail because he conflates causation and motive. Assuming his

 complaints against state-contracted doctors were a cause of his transfer (because

 those doctors will no longer treat him), it still does not follow that the transfer was

 unconstitutionally motivated by those complaints. See Sisneros v. Nix, 95 F.3d 749,

 752 (8th Cir. 1996) (“[T]he essential inquiry is whether the decision to transfer was

 motivated by the fact that the inmate sued, or by the nature of the dispute underlying

 the lawsuit. If the substance of the inmate’s claim makes it appropriate to transfer

 him under the Compact for rational penological reasons, the transfer does not become

 unconstitutional retaliation simply because the inmate made his claim known by

 filing a lawsuit.”). We therefore agree with the district court that Mr. Sims’s

 amended complaint did not plausibly plead that his prison transfer amounted to

 unconstitutional retaliation.

                                     CONCLUSION

       We affirm the judgment of the district court. We deny Mr. Sims’s motion for

 reconsideration of his motion to appoint appellate counsel. We deny Mr. Sims’s

                                             6
Appellate Case: 22-3002   Document: 010110748464         Date Filed: 10/04/2022   Page: 7



 motion to proceed in forma pauperis for failure to raise “a reasoned, nonfrivolous

 argument on the law and facts in support of the issues raised on appeal.”

 DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991).


                                            Entered for the Court


                                            Paul J. Kelly, Jr.
                                            Circuit Judge




                                           7